      Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 1 of 39 PageID #: 462




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
individually and on behalf of all others similarly
situated,

                               Plaintiffs,
vs.                                                                  Case No.: 3:20-cv-00740
                                                                     Judge Robert C. Chambers

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.,

                               Defendants.

           DEFENDANT TED CHEATHAM’S ANSWER TO THE COMPLAINT

         Defendant Ted Cheatham, in his official capacity as Director of the West Virginia Public

Employees Insurance Agency (“this Defendant”), by and through counsel, Perry W. Oxley, David

E. Rich, Eric D. Salyers, Christopher K. Weed, and the law firm of Oxley Rich Sammons, PLLC,

hereby submits his Answer to the Plaintiffs’ Complaint as follows:

                                        FIRST DEFENSE

         The Plaintiffs’ Complaint fails to state a claim or cause of action against this Defendant

upon which relief may be granted.




                                                 1
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 2 of 39 PageID #: 463




                                      SECOND DEFENSE

        In response to the separate paragraphs of Plaintiffs’ Complaint, this Defendant states as

follows:

                                       INTRODUCTION

        1.      Answering Paragraph 1 of the Complaint, this Defendant denies the allegations

contained therein and demands strict proof thereof.

        2.      Answering Paragraph 2 of the Complaint, this Defendant denies the allegations

contained therein and demands strict proof thereof.

        3.      Answering Paragraph 3 of the Complaint, this Defendant admits that the State of

West Virginia provides health care coverage for employees and their eligible dependents through

the Public Employees Insurance Agency (“PEIA”). As to the remaining allegations contained in

Paragraph 3 of the Complaint, this Defendant denies the allegations contained therein and demands

strict proof thereof.

        4.      Answering Paragraph 4 of the Complaint, this Defendant denies the allegations

contained therein and demands strict proof thereof.

        5.      Answering Paragraph 5 of the Complaint, this Defendant denies the allegations

contained therein and demands strict proof thereof.

        6.      Answering Paragraph 6 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

        7.      Answering Paragraph 7 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.



                                                2
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 3 of 39 PageID #: 464




                                            PARTIES

       8.      Answering Paragraph 8 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       9.      Answering Paragraph 9 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       10.     Answering Paragraph 10 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       11.     Answering Paragraph 11 of the Complaint, this Defendant admits that William

Crouch is the Cabinet Secretary of the West Virginia Department of Health and Human Resources.

As to any remaining allegations contained in Paragraph 11 of the Complaint, this Defendant states

that the allegations contained therein are legal conclusions to which no response is required. To

the extent a response is required, this Defendant denies the same and demands strict proof thereof.

       12.     Answering Paragraph 12 of the Complaint, this Defendant admits that Cynthia

Beane is the Commissioner for the Bureau for Medical Services. Additionally, this Defendant

asserts that the allegation that Defendant Beane is a “person” within the meaning of 42 U.S.C.§

1983 is a legal conclusion to which no response is required. To the extent a response is required to

that specific allegation, this Defendant denies the same and demands strict proof thereof. As to the

remaining allegations contained in Paragraph 12 of the Complaint, this Defendant is without

sufficient knowledge or information to form a belief as to the truth of the allegations contained

therein, and therefore, denies the same and demands strict proof thereof.



                                                 3
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 4 of 39 PageID #: 465




       13.     Answering Paragraph 13 of the Complaint, this Defendant states that the allegations

concerning W.Va. Code §§9-1-2(n), 9-2-13(a)(3), and Section 1557 of ACA are legal conclusions

to which no response is required. To the extent a response is required to those specific allegations,

this Defendant denies the same and demands strict proof thereof. As to the remaining allegations

contained in Paragraph 13 of the Complaint, this Defendant is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       14.     Answering Paragraph 14 of the Complaint, this Defendant admits he is the Director

of the PEIA. However, this Defendant states that the allegations concerning W. Va. Code § 5-16-

3(c) and/or 42 U.S.C. § 1983 are legal conclusions to which no response is required. To the extent

a response is required to those specific allegations, this Defendant denies the same and demands

strict proof thereof. As to the remaining allegations contained in Paragraph 14 of the Complaint,

this Defendant denies the allegations contained therein and demands strict proof thereof.

       15.     Answering Paragraph 15 of the Complaint, this Defendant admits that The Health

Plan was established as an entity, separate and apart from the PEIA, under 42 U.S.C. §300e, et

seq., and is a 501(c)(4) not-for-profit HMO. This Defendant also admits that The Health Plan is

available to PEIA members that are qualifying state employees. As to the remaining allegations

in Paragraph 15 of the Complaint, this Defendant is without sufficient knowledge or information

to form a belief as to the truth of the allegations contained therein, and therefore, denies the same

and demands strict proof thereof.

       16.     Answering Paragraph 16 of the Complaint, this Defendant denies the allegations

contained therein and demands strict proof thereof.




                                                 4
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 5 of 39 PageID #: 466




                                JURISDICTION AND VENUE

       17.     Answering Paragraph 17 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a Response

is required, this Defendant denies the same and demands strict proof thereof.

       18.     Answering Paragraph 18 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a Response

is required, this Defendant denies the same and demands strict proof thereof.

       19.     Answering Paragraph 19 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a Response

is required, this Defendant denies the same and demands strict proof thereof.

       20.     Answering Paragraph 20 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a Response

is required, this Defendant denies the same and demands strict proof thereof.

       21.     Answering Paragraph 21 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a Response

is required, this Defendant denies the same and demands strict proof thereof.

                                             FACTS

       A.      Sex, Gender Identity, and Gender-Dysphoria

       22.     Answering Paragraph 22 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.




                                                5
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 6 of 39 PageID #: 467




       23.     Answering Paragraph 23 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       24.     Answering Paragraph 24 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       25.     Answering Paragraph 25 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       26.     Answering Paragraph 26 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       27.     Answering Paragraph 27 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       28.     Answering Paragraph 28 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       29.     Answering Paragraph 29 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.




                                                6
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 7 of 39 PageID #: 468




       30.     Answering Paragraph 30 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       31.     Answering Paragraph 31 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       32.     Answering Paragraph 32 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       33.     Answering Paragraph 33 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       34.     Answering Paragraph 34 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       35.     Answering Paragraph 35 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       36.     Answering Paragraph 36 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.




                                                7
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 8 of 39 PageID #: 469




       37.    Answering Paragraph 37 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       38.    Answering Paragraph 38 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       39.    Answering Paragraph 39 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       40.    Answering Paragraph 40 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       41.    Answering Paragraph 41 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       42.    Answering Paragraph 42 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       43.    Answering Paragraph 43 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.




                                               8
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 9 of 39 PageID #: 470




       44.     Answering Paragraph 44 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       45.     Answering Paragraph 45 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       46.     Answering Paragraph 46 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       47.     Answering Paragraph 47 of the Complaint, is without sufficient knowledge or

information to form a belief as to the truth of the allegations contained therein, and therefore,

denies the same and demands strict proof thereof.

       B.      Defendants’ Targeted and Discriminatory Exclusion of Gender-Confirming
               Care

               1.     Medicaid health coverage

       48.     Answering Paragraph 48 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a response

is required, this Defendant denies the same and demands strict proof thereof.

       49.     Answering Paragraph 49 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a response

is required, this Defendant denies the same and demands strict proof thereof.

       50.     Answering Paragraph 50 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a response

is required, this Defendant denies the same and demands strict proof thereof.


                                                9
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 10 of 39 PageID #: 471




       51.       Answering Paragraph 51 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a response

is required, this Defendant denies the same and demands strict proof thereof.

       52.       Answering Paragraph 52 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a response

is required, this Defendant denies the same and demands strict proof thereof.

       53.       Answering Paragraph 53 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a response

is required, this Defendant denies the same and demands strict proof thereof.

       54.       Answering Paragraph 54 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a response

is required, this Defendant denies the same and demands strict proof thereof.

       55.       Answering Paragraph 55 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a response

is required, this Defendant denies the same and demands strict proof thereof.

       56.       Answering Paragraph 56 of the Complaint, the Defendant states that this allegation

is directed at a party other than him and as such no response is required. To the extent a response

is required, this Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations contained therein, and therefore, denies the same and demands strict

proof thereof.

       57.       Answering Paragraph 57 of the Complaint, this Defendant states that the allegations

contained therein are legal conclusions to which no response is required. To the extent a response

is required, this Defendant denies the same and demands strict proof thereof.



                                                 10
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 11 of 39 PageID #: 472




       58.       Answering Paragraph 58 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.

       59.       Answering Paragraph 59 of the Complaint, the Defendant states that this allegation

is directed at a party other than him and as such no response is required. To the extent a response

is required, this Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations contained therein, and therefore, denies the same and demands strict

proof thereof.

       60.       Answering Paragraph 60 of the Complaint, the Defendant states that this allegation

is directed at a party other than him and as such no response is required. To the extent a response

is required, this Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations contained therein, and therefore, denies the same and demands strict

proof thereof.

       61.       Answering Paragraph 61 of the Complaint, the Defendant states that this allegation

is directed at a party other than him and as such no response is required. To the extent a response

is required, this Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations contained therein, and therefore, denies the same and demands strict

proof thereof.

       62.       Answering Paragraph 62 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and

therefore, denies the same and demands strict proof thereof.




                                                 11
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 12 of 39 PageID #: 473




                2.      State employee health coverage

        63.     Answering Paragraph 63 of the Complaint, this Defendant admits that qualifying

state employees and their eligible dependents can choose from multiple health plan options and

that, generally, the plans cover medical treatments and procedures that meet the definition of

medically necessary that is included in each respective plan. This Defendant also admits that the

plans are distinguished primarily by the factors listed in sentence three of this Paragraph, and that

the plans referenced in this Paragraph do have some features in common. As to the remaining

allegations in Paragraph 63 of the Complaint, this Defendant denies the allegations and demands

strict proof thereof.

        64.     Answering Paragraph 64 of the Complaint, this Defendant admits that state

employees have healthcare insurance options that include four plans developed by the PEIA and

this Defendant, Director Cheatham. This Defendant admits that state employees have access to

healthcare insurance options that include three HMO and point of service plans developed by

Defendant Health Plan. However, this Defendant specifically denies that state employees can only

choose from among the seven health insurance plans referenced in this Paragraph and also denies

that the three HMO and point of service plans developed by Defendant Health Plan are either

controlled or provided by this Defendant or the PEIA.

        A.      Answering Sub-Paragraph A of Paragraph 64 of the Complaint, this Defendant

admits that state employees can enroll for health coverage through the four PEIA insurance plans

listed therein. With respect to the remaining allegations therein, the Defendant states that the

handbooks speak for themselves.

        B.      Answering Sub-Paragraph B of Paragraph 64 of the Complaint, this Defendant

admits that state employees can choose any of the three insurance plans offered by The Health



                                                 12
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 13 of 39 PageID #: 474




Plan that are listed therein. However, to the extent the allegations contained therein suggest that

Defendant Cheatham has any control over what is included in The Health Plan’s policy, this

Defendant denies those allegations and demands strict proof thereof. Additionally, this Defendant

denies that The Health Plan insurance policies or that the PEIA insurance policies include “blanket

exclusions” for gender-confirming care. As to any remaining allegations included therein, this

Defendant denies the same and demands strict proof thereof.

        65.     Answering Paragraph 65 of the Complaint, this Defendant denies the allegations

contained therein and demands strict proof thereof.

        66.     Answering Paragraph 66 of the Complaint, this Defendant denies the allegations

contained therein and demands strict proof thereof.

        67.     Answering Paragraph 67 of the Complaint, this Defendant denies the allegations

contained therein and demands strict proof thereof.

        C.      The Denial of Care to Plaintiffs

                1.      Plaintiff Christopher Fain (Medicaid)

        68.     Answering Paragraph 68 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        69.     Answering Paragraph 69 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief




                                                13
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 14 of 39 PageID #: 475




as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        70.     Answering Paragraph 70 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        71.     Answering Paragraph 71 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        72.     Answering Paragraph 72 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        73.     Answering Paragraph 73 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.




                                                14
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 15 of 39 PageID #: 476




        74.     Answering Paragraph 74 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        75.     Answering Paragraph 75 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        76.     Answering Paragraph 76 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        77.     Answering Paragraph 77 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        78.     Answering Paragraph 78 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief



                                                15
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 16 of 39 PageID #: 477




as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        79.     Answering Paragraph 79 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        80.     Answering Paragraph 80 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        81.     Answering Paragraph 81 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        82.     Answering Paragraph 82 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.




                                                16
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 17 of 39 PageID #: 478




        83.     Answering Paragraph 83 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        84.     Answering Paragraph 84 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        85.     Answering Paragraph 85 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        86.     Answering Paragraph 86 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

        87.     Answering Paragraph 87 of the Complaint, this Defendant states that the allegations

contained therein are not directed at him, and, as such, no response is required. To the extent a

response is required, this Defendant is without sufficient knowledge or information to form a belief



                                                17
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 18 of 39 PageID #: 479




as to the truth of the allegations contained therein, and, therefore, denies the same and demands

strict proof thereof.

                2.      Plaintiffs Zachary Martell and Brian McNemar (PEIA)

        88.     Answering Paragraph 88 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

        89.     Answering Paragraph 89 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

        90.     Answering Paragraph 90 of the Complaint, this Defendant admits that Plaintiffs

McNemar and Martell are enrolled under the HMO Plan A that is offered by Defendant Health

Plan. With respect to the remaining allegations contained therein, the Defendant denies the same

and demands strict proof thereof.

        91.     Answering Paragraph 91 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

        92.     Answering Paragraph 92 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

        93.     Answering Paragraph 93 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.




                                                18
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 19 of 39 PageID #: 480




       94.     Answering Paragraph 94 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

       95.     Answering Paragraph 95 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

       96.     Answering Paragraph 96 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

       97.     Answering Paragraph 97 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

       98.     Answering Paragraph 98 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

       99.     Answering Paragraph 99 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       100.    Answering Paragraph 100 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

       101.    Answering Paragraph 101 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.



                                                19
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 20 of 39 PageID #: 481




       102.    Answering Paragraph 102 of the Complaint, this Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations contained therein, and,

therefore, denies the same and demands strict proof thereof.

       103.    Answering Paragraph 103 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       104.    Answering Paragraph 104 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       105.    Answering Paragraph 105 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

                                CLASS ACTION ALLEGATIONS

       106.    Answering Paragraph 106 of the Complaint, this Defendant denies that Plaintiffs

meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure and demands strict proof thereof.

       107.    Answering Paragraph 107 of the Complaint, this Defendant denies that Plaintiffs

meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure and demands strict proof thereof.

       108.    Answering Paragraph 108 of the Complaint, this Defendant denies that Plaintiffs

meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure and demands strict proof thereof.

       109.    Answering Paragraph 109 of the Complaint, this Defendant denies that Plaintiffs

meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure and demands strict proof thereof.




                                                20
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 21 of 39 PageID #: 482




       110.    Answering Paragraph 110 of the Complaint, this Defendant denies that Plaintiffs

meet the prerequisites to bring this class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure and demands strict proof thereof.

       111.    Answering Paragraph 111 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       112.    Answering Paragraph 112 of the Complaint, this Defendant this Defendant denies

the same and demands strict proof thereof.

       113.    Answering Paragraph 113 of the Complaint, including subparagraphs A through D,

this Defendant this Defendant denies the same and demands strict proof thereof.

       114.    Answering Paragraph 114 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       115.    Answering Paragraph 115 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       116.    Answering Paragraph 116 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       117.    Answering Paragraph 117 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

                                    CLAIMS FOR RELIEF

                                          COUNT I
                                Deprivation of Equal Protection
                                   U.S. Const. Amend. XIV

Plaintiff Christopher Fain, on behalf of the Medicaid Class, Against Defendants Crouch and
                      Beane for Declaratory and Injunctive Relief Case

Plaintiffs Zachary Martell and Brian McNemar, on behalf of the State Employee Health Plan
   Class and The Health Plan Subclass, Against Defendant Cheatham for Declaratory and
                                     Injunctive Relief

                                                21
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 22 of 39 PageID #: 483




       118.    Answering Paragraph 118 of the Complaint, this Defendant re-alleges and

incorporates by reference, as if fully set forth herein, his Answers to Paragraphs 1 through 117 of

the Plaintiffs’ Complaint.

       119.    Answering Paragraph 119 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       120.    Answering Paragraph 120 of the Complaint, this Defendant states that the

allegations contained therein are legal conclusions to which no response is required. To the extent

a response is required, this Defendant denies the same and demands strict proof thereof.

       121.    Answering Paragraph 121 of the Complaint, this Defendant states that the

allegations contained therein are not directed at him, and, as such, no response is required.

Furthermore, this Defendant states that the allegations contained therein are legal conclusions to

which no response is required. To the extent a response is required, this Defendant denies the same

and demands strict proof thereof.

       122.    Answering Paragraph 122 of the Complaint, this Defendant states that the

allegations contained therein are not directed at him, and, as such, no response is required.

Furthermore, this Defendant states that the allegations contained therein are legal conclusions to

which no response is required. To the extent a response is required, this Defendant denies the same

and demands strict proof thereof.

       123.    Answering Paragraph 123 of the Complaint, this Defendant states that the

allegations contained therein are legal conclusions to which no response is required. To the extent

a response is required, this Defendant denies the same and demands strict proof thereof.

       124.    Answering Paragraph 124 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

                                                22
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 23 of 39 PageID #: 484




       125.    Answering Paragraph 125 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       A.      Discrimination on the Basis of Sex

       126.    Answering Paragraph 126 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       127.    Answering Paragraph 127 of the Complaint, this Defendant states that the

allegations contained therein are legal conclusions to which no response is required. To the extent

a response is required, this Defendant denies the same and demands strict proof thereof.

       128.    Answering Paragraph 128 of the Complaint, this Defendant states that the

allegations contained therein are legal conclusions to which no response is required. To the extent

a response is required, this Defendant denies the same and demands strict proof thereof.

       129.    Answering Paragraph 129 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       B.      Discrimination on the Basis of Transgender Status

       130.    Answering Paragraph 130 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

       131.    Answering Paragraph 131 of the Complaint, including subparagraphs A through D,

this Defendant states that the allegations contained therein are legal conclusions to which no

response is required. To the extent a response is required, this Defendant denies the same and

demands strict proof thereof.

       132.    Answering Paragraph 132 of the Complaint, this Defendant denies the same and

demands strict proof thereof.




                                                23
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 24 of 39 PageID #: 485




        133.   Answering Paragraph 133 of the Complaint, this Defendant denies the same and

demands strict proof thereof.

        134.   Answering Paragraph 134 of the Complaint this Defendant denies the same and

demands strict proof thereof.

                                          COUNT II
                               Violation of Section 1557 of the
                         Patient Protection and Affordable Care Act
                                      42 U.S.C. § 18116

      Plaintiff Christopher Fain, on behalf of the Medicaid Class, Against Defendant BMS,
      Defendant Crouch, and Defendant Beane for Declaratory and Injunctive Relief, and
                 Individually Against Defendant BMS for Compensatory Damages

Plaintiffs Zachary Martell and Brian McNemar, on behalf of the State Employee Health Plan
 Class Against Defendant Cheatham for Declaratory and Injunctive Relief, on Behalf of The
  Health Plan Subclass Against Defendant The Health Plan and Defendant Cheatham for
 Declaratory and Injunctive Relief, and Individually Against Defendant The Health Plan for
                                  Compensatory Damages

        135.   Answering Paragraph 135 of the Complaint, this Defendant re-alleges and

incorporates by reference, as if fully set forth herein, his Answers to Paragraphs 1 through 134 of

the Plaintiffs’ Complaint.

        136.   Answering Paragraph 136 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

        137.   Answering Paragraph 137 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the




                                                24
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 25 of 39 PageID #: 486




Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       138.   Answering Paragraph 138 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       138A. Answering Paragraph 138A of the Complaint this Defendant states that, pursuant

to the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant

Ted Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       138B. Answering Paragraph 138B of the Complaint, this Defendant states that, pursuant

to the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant

Ted Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       139.   Answering Paragraph 139 of the Complaint this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.




                                              25
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 26 of 39 PageID #: 487




       139A. Answering Paragraph 139A of the Complaint, this Defendant states that, pursuant

to the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant

Ted Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       139B. Answering Paragraph 139B of the Complaint, this Defendant states that, pursuant

to the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant

Ted Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       140.   Answering Paragraph 140 of the Complaint this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       141.   Answering Paragraph 141 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       142.   Answering Paragraph 142 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the



                                              26
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 27 of 39 PageID #: 488




Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       143.   Answering Paragraph 143 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       144.   Answering Paragraph 144 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       145.   Answering Paragraph 145 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       146.   Answering Paragraph 146 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.




                                              27
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 28 of 39 PageID #: 489




       147.    Answering Paragraph 147 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

       148.    Answering Paragraph 148 of the Complaint, this Defendant states that, pursuant to

the Order granting the Joint Motion to Dismiss Affordable Care Act Claim Against Defendant Ted

Cheatham, the allegations contained therein are now moot and no response is required as the

Plaintiffs have withdrawn their §1557 ACA claim against this Defendant with prejudice. See ECF

41.

                                       COUNT THREE
                  Violation of the Medicaid Act’s Availability Requirements
                                  42 U.S.C. § 1396a(a)(10)(A)

Plaintiff Christopher Fain, on Behalf of the Medicaid Class, Against Defendants Crouch and
                        Beane for Declaratory and Injunctive Relief

       149.    Answering Paragraph 149 of the Complaint, this Defendant re-alleges and

incorporates by reference, as if fully set forth herein, his Answers to Paragraphs 1 through 148 of

the Plaintiffs’ Complaint.

       150.    Answering Paragraph 150 of the Complaint, this Defendant states that the

allegations contained therein are not directed at him, and, as such, no response is required. To the

extent a response is required, this Defendant is without sufficient knowledge or information to

form a belief as to the truth of the allegations contained therein, and, therefore, denies the same

and demands strict proof thereof.

       151.    Answering Paragraph 151 of the Complaint, this Defendant states that the

allegations contained therein are not directed at him, and, as such, no response is required.


                                                28
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 29 of 39 PageID #: 490




Furthermore, this Defendant states that the allegations contained therein are legal conclusions to

which no response is required. To the extent a response is required, this Defendant states that the

Medicaid Act’s Availability Requirements, 42 U.S.C. § 1396a(a)(10)(A), speak for themselves.

       152.    Answering Paragraph 152 of the Complaint, this Defendant states that the

allegations contained therein are not directed at him, and, as such, no response is required.

Furthermore, this Defendant states that the allegations contained therein are legal conclusions to

which no response is required. To the extent a response is required, this Defendant is without

sufficient knowledge or information to form a belief as to the truth of the allegations contained

therein, and, therefore, denies the same and demands strict proof thereof.

                                      COUNT FOUR
                Violation of the Medicaid Act’s Comparability Requirements
                                 42 U.S.C. § 1396a(a)(10)(B)

Plaintiff Christopher Fain, on Behalf of the Medicaid Class, Against Defendants Crouch and
                        Beane for Declaratory and Injunctive Relief

       153.    Answering Paragraph 153 of the Complaint, this Defendant re-alleges and

incorporates by reference, as if fully set forth herein, his Answers to Paragraphs 1 through 152 of

the Plaintiffs’ Complaint.

       154.    Answering Paragraph 154 of the Complaint, this Defendant states that the

allegations contained therein are not directed at him, and, as such, no response is required. To the

extent a response is required, this Defendant is without sufficient knowledge or information to

form a belief as to the truth of the allegations contained therein, and, therefore, denies the same

and demands strict proof thereof.

       155.    Answering Paragraph 155 of the Complaint, this Defendant states that the

allegations contained therein are not directed at him, and, as such, no response is required.

Furthermore, this Defendant states that the allegations contained therein are legal conclusions to


                                                29
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 30 of 39 PageID #: 491




which no response is required. To the extent a response is required, this Defendant states that the

Medicaid Act’s Comparability Requirements, 42 U.S.C. § 1396a(a)(10)(B), speak for themselves.

       156.    Answering Paragraph 156 of the Complaint, this Defendant states that the

allegations contained therein are not directed at him, and, as such, no response is required.

Furthermore, this Defendant states that the allegations contained therein are legal conclusions to

which no response is required. To the extent a response is required, this Defendant is without

sufficient knowledge or information to form a belief as to the truth of the allegations contained

therein, and, therefore, denies the same and demands strict proof thereof.

                                    PRAYER FOR RELIEF

       157.    To the extent an answer is required to the WHEREFORE clause of the Complaint,

including subparagraphs A-H, this Defendant denies any and all allegations contained therein and

demands strict proof thereof. Moreover, this Defendant specifically denies that Plaintiffs are

entitled to any relief whatsoever from him and denies that Plaintiff’s can maintain a class action

and demands strict proof thereof.

       158.    Unless expressly admitted herein, this Defendant denies any and all allegations in

the Complaint and demands strict proof thereof.

                                       THIRD DEFENSE

       This Defendant specifically denies that it he is in any way liable to the Plaintiffs or caused

any harm to the Plaintiffs.

                                      FOURTH DEFENSE

       This Defendant asserts any and all defenses related to statutory immunity, municipal

immunity, absolute immunity, qualified immunity, sovereign immunity, common law immunity,

any other type of immunity, and all other immunity defenses available to it under the U.S.



                                                30
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 31 of 39 PageID #: 492




Constitution, U.S. Code, Federal law, the West Virginia State Constitution, the West Virginia

Code, and West Virginia common law as they may be applicable to this case pending further

investigation and discovery.

                                       FIFTH DEFENSE

       This Defendant asserts that the Plaintiffs’ Complaint fails to demonstrate that the Plaintiffs

have exhausted the Administrative Remedies available to them. As a result, Plaintiffs’ Complaint

should be dismissed.

                                       SIXTH DEFENSE

       This Defendant asserts as a government official for the state of West Virginia, no

compensatory damages may be awarded to the Plaintiffs for any actions or omissions identified in

the Complaint.

                                     SEVENTH DEFENSE

       This Defendant asserts that Plaintiffs lack subject-matter jurisdiction to bring their claims,

and the Complaint should be dismissed as a result.

                                      EIGHTH DEFENSE

       To the extent shown to be applicable by discovery, the alleged injuries and damages of the

Plaintiff, if any, were caused by the actions or omissions of another person or entity and not any

actions or omissions of this Defendant. Further, this Defendant reserves the right to seek

indemnification and/or contribution from any other liable party to the extent warranted.

                                       NINTH DEFENSE

       To the extent shown to be applicable by discovery, Plaintiff has failed to join necessary

and proper parties such that the Complaint must be dismissed.




                                                31
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 32 of 39 PageID #: 493




                                        TENTH DEFENSE

        No custom or policy of this Defendant, either facially or as applied, discriminates on the

basis of sex or transgender status.

                                       ELEVENTH DEFENSE

        This Defendant asserts that the government policy at issue meets the “heightened scrutiny

standard” and is substantially related to sufficiently important governmental interests.

                                       TWELFTH DEFENSE

        This Defendant sets forth and pleads all affirmative defenses available to him under the

Federal Rules of Civil Procedure as if fully set forth herein in their entirety, which include, but are

not limited to, the statute of limitations, lack of jurisdiction, improper venue, insufficient service

of process, accord and satisfaction, arbitration and award, assumption of risk, sudden emergency,

last clear chance, comparative negligence, discharge in bankruptcy, duress, estoppel, failure of

consideration, fraud, illegality, injury to fellow servant, laches, license, payment, release, res

judicata, statute of frauds, waiver, and any other matter constituting an avoidance or affirmative

defense.

                                      THIRTEENTH DEFENSE

        The Plaintiffs have failed to mitigate their damages, if any.

                                      FOURTEENTH DEFENSE

        This Defendant asserts any and all defenses available to him under the Federal Rules of

Civil Procedure, the Federal Rules of Evidence, the U.S. Constitution, U.S. Code, Federal law, the

West Virginia State Constitution, the West Virginia Code, and West Virginia common law, and

any and all other administrative rules, laws, or regulations that may be applicable under the facts

of this case.



                                                  32
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 33 of 39 PageID #: 494




                                     FIFTEENTH DEFENSE

        The medical procedures and/or treatments that Plaintiffs sought to be approved were not

“medically necessary” pursuant to the definition of “medically necessary” included in the

Insurance policy or policies at issue.

                                     SIXTEENTH DEFENSE

        This Defendant did not deny coverage to the Plaintiffs for the medical procedures or

treatments at issue in this case.

                                    SEVENTEENTH DEFENSE

        This Defendant asserts that Plaintiff Martell never requested that this Defendant provide

coverage for a “bilateral mastectomy” and was never denied coverage for a “bilateral mastectomy”

by this Defendant.

                                    EIGHTEENTH DEFENSE

        This Defendant reserves the right to amend this Answer and raise any additional defenses

which may prove applicable at a later date as disclosed through the discovery process or otherwise.

Additionally, this Defendant reserves the right to amend, withdraw, or supplement any and all

Affirmative Defenses set forth herein.

                                    NINETEENTH DEFENSE

        Plaintiffs lack standing to assert any claim, individual or class, against this Defendant

because they have suffered no injury in fact and no judicial redress can exist.

                                     TWENTIETH DEFENSE

        Subject to verification of the date of the alleged injury or injuries, the Plaintiffs are barred

by the applicable statute of limitations for not having instituted this action within the time

permitted by the statute following the accrual of the alleged claims.



                                                  33
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 34 of 39 PageID #: 495




                                    TWENTY-FIRST DEFENSE

          The actions of this Defendant were not the proximate cause of Plaintiffs’ alleged injuries,

if any.

                                  TWENTY-SECOND DEFENSE

          This Defendant affirmatively states that the Plaintiffs and the members of the alleged

putative class are not entitled to punitive damages against this Defendant, and therefore, any claim

for punitive damages should not be entertained.

                                   TWENTY-THIRD DEFENSE

          This Defendant notes and preserves each and every defense to class certification that is

recognized by the Federal Rules of Civil Procedure, common law, judicial opinions, statutes,

constitutions, or in equity, as may be supported by the facts of the case as they develop.

                                  TWENTY-FOURTH DEFENSE

          With respect to the Plaintiffs’ class allegations in the Complaint, the purported claims made

by the Plaintiffs on their behalf and on the behalf of the alleged putative class are precluded

because the alleged conduct would have affected, if any, a limited number of persons that does not

satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure.

                                    TWENTY-FIFTH DEFENSE

          The purported class cannot be certified under Rule 23 of the Federal Rules of Civil

Procedure because the purported class, class representatives and/or class counsel fail to meet the

typicality, commonality, adequacy, superiority, and predominance requirements for class actions.




                                                   34
   Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 35 of 39 PageID #: 496




                                 TWENTY-SIXTH DEFENSE

       This Defendant affirmatively asserts that the Plaintiffs cannot adequately represent the

alleged putative class members, and therefore, the Plaintiffs’ request for class certification should

be denied and the class allegations in the Complaint should be dismissed.

                               TWENTY-SEVENTH DEFENSE

       This Defendant affirmatively asserts that there are not sufficient common questions of law

and fact to satisfy the “commonality” requirement of Rule 23(a) of the Federal Rules of Civil

Procedure with respect to the certification of the alleged class. Therefore, the class allegations in

the Complaint should be dismissed with prejudice.

                                 TWENTY-EIGTH DEFENSE

       This Defendant affirmatively asserts that the alleged members of the putative class are not

so numerous as to make it impracticable to bring them all before this Court. Therefore, the Plaintiff

cannot satisfy the “numerosity” requirement of Rule 23(a) of the Federal Rules of Civil Procedure.

Therefore, the class allegations in the Complaint should be dismissed.

                                 TWENTY-NINTH DEFENSE

       This Defendant affirmatively asserts that the theories of relief for the members of the

purported putative class are not identical as members of alleged putative class sought treatment for

gender dysphoria for various medical reasons. Additionally, the medical issues and the relief

sought by each member of the alleged putative class will not be the same. Therefore, the Plaintiff

cannot satisfy the “typicality” requirements of Rule 23(a) of the Federal Rules of Civil Procedure

and the class allegations in the Complaint should be dismissed.




                                                 35
  Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 36 of 39 PageID #: 497




                                    THIRTIETH DEFENSE

       This Defendant affirmatively asserts that the Plaintiff cannot satisfy the “adequacy”

requirement of Rule 23(a) of the Federal Rules of Civil Procedure, and, therefore, the class

allegations in the Complaint should be dismissed with prejudice.

                                  THIRTY-FIRST DEFENSE

       This Defendant asserts that the Plaintiffs are precluded from attempting to certify the class

of alleged putative class members in this matter because no class discovery has taken place.

Furthermore, even after the conclusion of pre-certification discovery, the Plaintiffs will be unable

to meet the requirements for class certification under the Federal Rules of Civil Procedure, and,

therefore, the class allegations in the Complaint should be dismissed with prejudice.

       WHEREFORE, this Defendant respectfully requests that Plaintiffs recover nothing from

him, that he be dismissed from this action with prejudice, that he recover all costs and expenses,

including reasonable attorneys’ fees, incurred in connection with the defense of this action, and

that this Court grant this Defendant any such other relief deemed just and appropriate.

                    THIS DEFENDANT DEMANDS A TRIAL BY JURY.

                                                     TED CHEATHAM, in his official
                                                     capacity as Director of the West Virginia
                                                     Public Employees Insurance Agency,

                                                     BY COUNSEL



                                                     s/Perry W. Oxley
                                                     Perry W. Oxley (WVSB #7211)
                                                     David E. Rich (WVSB #9141)
                                                     Eric D. Salyers (WVSB #13042)
                                                     Christopher K. Weed (WVSB #13868)
                                                     Oxley Rich Sammons, PLLC
                                                     517 9th Street, P.O. Box 1704
                                                     Huntington, WV 25718-1704

                                                36
Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 37 of 39 PageID #: 498




                                        Phone: (304) 522-1138
                                        Fax: (304) 522-9528
                                        poxley@oxleylawwv.com
                                        drich@oxleylawwv.com
                                        esalyers@oxleylawwv.com
                                        cweed@oxleylawwv.com




                                   37
      Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 38 of 39 PageID #: 499




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
individually and on behalf of all others similarly
situated,

                              Plaintiffs,
vs.                                                                Case No.: 3:20-cv-00740
                                                                   Judge Robert C. Chambers

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.,

                              Defendants.

                                CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing “Defendant Ted Cheatham’s
Answer To The Complaint” on this 17th day of June, 2021, with the Clerk of the Court using the
CM/ECF system, which will send notification of filing, and a copy of the same, to the following
CM/ECF participants:
            Walt Auvil, WVSB No. 190               Avatara Smith-Carrington, Visiting Attorney
       THE EMPLOYMENT LAW CENTER,                     LAMBDA LEGAL DEFENSE AND
                       PLLC                                EDUCATION FUND, INC.
                1208 Market Street                     3500 Oak Lawn Avenue, Suite 500
              Parkersburg, WV 26101                             Dallas, TX 75219
               Phone: 304-485-3058                            Phone: 214-219-8585
              Facsimile: 304-485-6344                       Facsimile: 214-219-4455
        auvil@theemploymentlawcenter.com               asmithcarrington@lambdalegal.org
               Counsel for Plaintiffs                         Counsel for Plaintiffs
         Anna P. Prakash, Visiting Attorney             Tara L. Borelli, Visiting Attorney


                                              38
 Case 3:20-cv-00740 Document 62 Filed 06/17/21 Page 39 of 39 PageID #: 500




    Nicole J. Schladt, Visiting Attorney            LAMBDA LEGAL DEFENSE AND
       NICHOLS KASTER, PLLP                             EDUCATION FUND, INC.
     IDS Center, 80 South 8th Street                 730 Peachtree Street NE, Suite 640
                Suite 4600                                  Atlanta, GA 30308
         Minneapolis, MN 55402                             Phone: 470-225-5341
           Phone: 612-256-3200                           Facsimile: 404-897-1884
         Facsimile: 612-338-4878                         tborelli@lambdalegal.org
            aprakash@nka.com                               Counsel for Plaintiffs
            nschladt@nka.com
           Counsel for Plaintiffs

     Sasha Buchert, Visiting Attorney                Nora Huppert, Visiting Attorney
    LAMBDA LEGAL DEFENSE AND                        LAMBDA LEGAL DEFENSE AND
       EDUCATION FUND, INC.                            EDUCATION FUND, INC.
      1776 K Street, N.W., 8th Floor                4221 Wilshire Boulevard, Suite 280
       Washington, DC 20006-2304                         Los Angeles, CA 90010
          Phone: 202-804-6245                             Phone: 213-382-7600
         Facsimile: 202-429-9574                         Facsimile: 213-351-6050
        sbuchert@lambdalegal.org                       nhuppert@lambdalegal.org
          Counsel for Plaintiffs                          Counsel for Plaintiffs

         Lou Ann S. Cyrus, Esquire                          Stuart A. McMillan
         Roberta F. Green, Esquire                         BOWLES RICE LLP
          Caleb B. David, Esquire                            600 Quarrier Street
        Kimberly M. Bandy, Esquire                    Charleston, West Virginia 25301
      Shuman McCuskey Slicer PLLC                             (304) 347-1110
            Post Office Box 3953                            Fax: (304) 347-1746
      Charleston, West Virginia 25339                  smcmillan@bowlesrice.com
               (304) 345-1400
            Fax: (304) 343-1826                               Aaron C. Boone
          lcyrus@shumanlaw.com                              BOWLES RICE LLP
          rgreen@shumanlaw.com                           Fifth Floor, United Square
          cdavid@shumanlaw.com                      501 Avery Street, Post Office Box 49
         kbandy@shumanlaw.com                        Parkersburg, West Virginia 26102
  Counsel for Defendants William Crouch,                       (304) 420-5501
Cynthia Beane and West Virginia Department                  Fax: (304) 420-5587
      of Health and Human Resources                       aboone@bowlesrice.com
                                                  Counsel for Defendant The Health Plan of
                                                             West Virginia, Inc.


                                                  s/Perry W. Oxley
                                                  Perry W. Oxley (WVSB #7211)
                                                  David E. Rich (WV Bar #9141)
                                                  Eric D. Salyers (WVSB #13042)
                                                  Christopher K. Weed (WVSB #13868)


                                             39
